VIP3 SAI5 09/16 SUPPLEMENT DATED September 28, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2016 OF Franklin Flex Cap Growth VIP Fund Franklin Founding Funds Allocation VIP Fund Franklin Global Real Estate VIP Fund Franklin Growth and Income VIP Fund Franklin High Income VIP Fund Franklin Income VIP Fund Franklin Large Cap Growth VIP Fund Franklin Mutual Global Discovery VIP Fund Franklin Mutual Shares VIP Fund Franklin Rising Dividends VIP Fund Franklin Small Cap Value VIP Fund Franklin Small-Mid Cap Growth VIP Fund Franklin Strategic Income VIP Fund Franklin VolSmart Allocation VIP Fund Templeton Developing Markets VIP Fund Templeton Foreign VIP Fund Templeton Global Bond VIP Fund Templeton Growth VIP Fund (Series of Franklin Variable Insurance Products Trust) The Statement of Additional Information is amended as follows: “The Funds - Goals, Additional Strategies and Risks – Foreign securities” section is revised to add the following after the seventh paragraph: On June 23, 2016, the United Kingdom voted via referendum to leave the European Union (EU), which immediately led to significant market volatility around the world, as well as political, economic, and legal uncertainty. It is generally expected that the United Kingdom’s exit from the EU will take place within two years after the United Kingdom formally notifies the European Council of its intention to withdraw, but there is still considerable uncertainty relating to the potential consequences and timeframe for the exit. The consequences and timeframe of the exit; how the negotiations for the withdrawal and new trade agreements will be conducted; and whether the United Kingdom’s exit will increase the likelihood of other countries also departing the EU, may increase market volatility across the global economy. During this period of uncertainty, the negative impact on, not only the United Kingdom and European economies, but the broader global economy, could be significant, potentially resulting in increased volatility and illiquidity and lower economic growth for companies that rely significantly on Europe for their business activities and revenues. Any further exits from the EU, or an increase in the belief that such exits are likely or possible, would likely cause additional market disruption globally and introduce new legal and regulatory uncertainties. Please keep this supplement with your Statement of Additional Information for future reference.
